Order of Appellate Division reversed, with costs in this court and in the Appellate Division, and matter remitted to respondent board of assessors for determination of the amount of any damages sustained, by reason of the change of grade, to that part of the building which is situated on the land owned by appellant. The earlier condemnation award is not in itself a bar to such damages, the amount of which must be heard and determined as a question of fact. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fitld and Froessel, JJ.